Citation Nr: 1719003	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for status post right little finger/right hand fracture.

2.  Entitlement to an initial compensable rating for hallux valgus with Tailor's bunion of the left foot.

3.  Entitlement to an initial compensable rating for hallux valgus with Tailor's bunion of the right foot.

4.  Entitlement to an initial compensable rating for cervical strain.


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The case was previously before the Board in December 2012, when it was remanded for further development.


FINDING OF FACT

The Veteran failed without good cause to report for VA examinations scheduled in May 2016 that were necessary to evaluate his claimed disabilities.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an initial compensable rating for status post right little finger/right hand fracture lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (b) (2016).

2.  The claim of entitlement to an initial compensable rating for hallux valgus with Tailor's bunion of the left foot lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (b) (2016).

3.  The claim of entitlement to an initial compensable rating for hallux valgus with Tailor's bunion of the right foot lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (b) (2016).
4.  The claim of entitlement to an initial compensable rating for cervical strain lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Failure to Report for Necessary VA Examination

Pursuant to the December 2012 Board remand directives, the RO scheduled the Veteran for VA examinations in December 2013 and again in May 2016.  The Veteran failed to report for the scheduled examinations.  In his June 2014 Notice of Disagreement (NOD), the Veteran indicated that he never received notice informing him that he was scheduled for the VA examinations.  He was again scheduled for examinations in May 2016.  He again failed to report.  He has not responded or explained in any way the reason for his failure to report to the examinations.  He has reported to an unrelated VA examination in November 2016, which indicates that VA has his correct address and information on record.  The Board emphasizes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claims.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655 (2016). 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim.  38 C.F.R. § 3.655 (a) (2016). When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b) (2016).

The first question for resolution here is whether the benefits cannot be established or confirmed without the examinations.  It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record. If the benefit could be granted, the remand would be unnecessary.  The stated bases for the Board's remand were to determine the current severity of the service-connected disabilities.  Indeed, the examinations were necessary to evaluate the Veteran's assertions of worsening and to determine the extent of worsening, if found.  As explained by the Board in its remand, the evidence of record was not sufficient to reach a decision on the issue.  

Having found that the criteria under 38 C.F.R. § 3.655 (a) are met, the disposition of the increased rating claims are contingent on the type of claims at issue.  The rating claims are not the original claims for compensation.  They are claims for an increase for an already service-connected disabilities.  The appropriate disposition regarding that claim is denial as per 38 C.F.R. § 3.655 (b).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Entitlement to an initial compensable rating for status post right little finger/right hand fracture is denied.

Entitlement to an initial compensable rating for hallux valgus with Tailor's bunion of the left foot is denied.

Entitlement to an initial compensable rating for hallux valgus with Tailor's bunion of the right foot is denied.

Entitlement to an initial compensable rating for cervical strain is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


